 

 

Case §;:19- mj- -00108- |\/|AT Document 1 Filed 03/19/19 Page 1 of 20

E`\\L »i

AQ l06 (Rev. 04/1'0')'%?\1@ a Search Warrant (Modifled: WAWD 10-26-18)

M 1 9 2019 UNITED STATES DISTRICT CoURT

for the
- Western District of Washington

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Subject Residence and Subject Vehicle as more fully
described in Attachment A

CaseNo. mjioi " log

\./\/\./\/\,/V

APPLICATION FOR A SEARCH WARRANT

l a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identzyj`) the person or describe the
properly to be searched and give its location):

Subject Residence and Subject Vehicle as more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington ` , there is now concealed (iden¢ijj) the
person or describe the property to be seized)f

 

See Attachment B, incorporated herein by reference

The basis for the search under Fed. R Crim. P 4l(c) rs (check one or more):
\!{evidence of a crime;
l!{ contraband, fruits of crime, or other items illegally possessed;
E{ property designed for use, intended for use, or used in committing a crime;
l:l a person to be arrested or a person who is unlawti.tlly restrained.

The search is related to a violation of:

Code Section Ojj"ense Description

18 USC922(g)(5), 924(0); 21 Possession of Firearms by Alien; Possession of Firearms During Drug 'l`rafflcking Crime;
USC 841(a)(1), 26 USC 5861 Possession of Unregistered Firearms; Poss Controlled Substances with Intent to Distribute

The application is based on these facts:
/ See Affldavit of ATF Special Agent Elliott J. Prose, continued on the attached sheet

|:___l Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: l:| by reliable electronic means; or: [:i telephonically recorded

e@-\Q=__-

Applicant ’s signature

Elliott J. Prose, Special Agent
Printed name and title _

® The foregoing affidavit was sworn to before me and signed in my presence, or

 

0 The above-named agent provided a sworn statement attesting the truth o eforegoing affidavit by telephone
Date: 03/19/2019 , `

Judge ’s signature

City and state; Seattle, Washington Mary Alice Theiler, United States Magistrate Judge
Printed name and title

 

 

 

USAOZ 2019R00241

Case 2:19-mj-00108-I\/|AT Document 1 Filed 03/19/19 Page 2 of 20

ATTACHMENT A
DESCRIPTION OF RESIDENCE AND VEHICLE TO BE SEARCHED

 

Subiect Residence: A multiple-story residence located at 22628 106th Avenue S.E.,
Kent, Washington, further described as blue in color that stands off a driveway. The

residential building is clearly marked with dark numbering showing “22628.”

 

Sub]`ect Vehicle: A 2005 Jeep Grand Cherokee, gray in color, bearing Washington State
License Plate AGU4801 and Vehicle Identification Number (VIN)
1]8HR58215C594933.

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 3 of 20

ATTACHMENT B

ITEMS TO BE SEARCHED FOR AND SEIZED 1

The items to be seized are the following items or materials that may contain evidence of
the commission of, the fruits of, or property which has been used as the means of
committing federal criminal violations of Possession of Firearms by an Alien, in violation
of 18 U.S.C. § 922(g)(5); Possession of a Firearm During a Drug Trafficking Crime, in
violation of 18 U.S.C. § 924(0); Possession and Transfer of Unregistered Firearms, in
violation of 26 U.S.C. 5861(d) and 5 861(e), and Possession of Controlled Substances
with Intent to Distribute, in violation of 21 U.S.C. § 84l(a)(1):

l. Weapons: ` Firearms, ammunition, destructive devices, and related accessories,
including but not limited to: silencers, scopes, shell casings, ammunition boxes,
magazines, optics, gun lights, targets, holsters, gun cleaning equipment, slings to hold
rifles, trigger locks or other mechanisms used to lock firearms, and machine gun parts.

2. Storage and Containers: Iterns used to store and distribute firearms and controlled
substances, specifically methamphetamine, including safes, locked storage containers,
hidden compartments, gun cases, gun lockers, gun safes, and gun storage containers

3. Transaction Records: Documents such as ledgers, receipts, notes, and similar items
` relating to the acquisition, transportation, and distribution of firearms, destructive
devices and ammunition;

4. Customer and Supplier Information: Items identifying firearms customers and _
suppliers, controlled substances customers and suppliers, such as, telephone records,
personal address books, correspondence, diaries, calendars, notes with phone numbers _
and names, "pay/owe sheets" with amounts and prices, and similar items; `

5. Photographs: Photographs, video tapes, digital cameras, and similar items depicting
the property occupants, suspected buyers or sellers of controlled substances, firearms,
controlled substances, drug distribution paraphernalia, and assets derived from the
sale or purchase of firearms;

6. Propertv and Occupancv Records: Deeds, contracts, escrow documents, mortgage
documents, rental documents, and other evidence relating to the purchase, ownership,
l rental, or control of the premises, and similar records of other property owned or
rented by the occupants that is evidence of income from firearms and/or controlled
substances trafficking and locations of firearms, controlled substances, and proceeds
from firearms and drug trafficking

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 4 of 20

7. Communication Devices: Cellular telephones and other communications devices
including smai'tphones (i.e., iPhones, Android phones, Blackberries, and the like) may
be seized, and searched for the following items:

a. Assigned number and identifying telephone serial number (ESN,MIN,
IMSI, or IMEI);

b. Stored list of recent received, sent, and missed calls;
c. Stored contact information;
d. Stored photographs of narcotics, currency, firearms, or other weapons,

evidence of suspected criminal activity, and/or the user of the phone or suspected
co-conspirators, including any embedded GPS data associated with those
photographs;

e. Stored photographs of real estate, or other records pertaining to the
purchase, sale, lease, or renovation of real property including any embedded GPS
data associated with those photographs;

g f. Stored text messages, as well as any messages in any internet messaging
apps, including but not limited to Facebook Messenger, il\/Iessage, Wikr,
Telegram, Signal, WhatsApp, and similar messaging applications

8. Drug Paraphernalia: Items used, or to be used, to store, process, package, use,
and/or controlled substances, such as plastic bags, cutting agents, scales, measuring
equipment, tape, hockey or duffel bags, chemicals or items used to test the purity and/or
quality of controlled substances, and similar items.

9. Trafficking Proceeds: Documents reflecting the source, receipt, transfer, control,
ownership, and disposition of United States and/or foreign currency. Negotiable
instruments, jewelry, precious metals, financial instruments, and other negotiable
instruments .

\SCQ\]O\UI-l>b)[\))-

l\)l\)l\)!\)[\)[\)[\)[\)[\)r-\»-\)-‘)-l»-lr-»-\)-l\-\r-‘
OO\]C\Ut-BL)JN»-*O\QO¢\}C\U\-PWN'-‘O'

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 5 of 20

AFFIDAVIT OF ELLIOTT J. PROSE

STATE OF WASHINGTON

\-/\/\./

CoUNTY oF KING

I, Elliott J. Prose, being first duly sworn on oath, deposes and says:

I. INTRODUCTION AND AGENT BACKGROUND

1. l am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Special Agent (SA) with the United States Department of Justice
(DOJ), Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), and have been so
employed since May 14, 2017. I am currently assigned to the Seattle Field Office, in
Seattle, Washington where I am assigned to the ATF Violent Crime Task Force. In this
capacity, l enforce federal criminal laws relating to the possession and trafficking of
firearms Prior to my employment with the ATF, I served as a Police Officer with the
Washington D.C. Metropolitan Police/Department in Washington DC from November
2008 until December 2010..1 also served as a F ederal Air Marshal from December 2010
until May 2017. I received formal training from the Federal Law Enforcement Training
Center in Glynco, Georgia, Criminal Investigators Training Program, Which familiarized
me with basic narcotic investigations drug identification and detection, familiarization
with United States narcotics laws, financial investigations and money laundering,
identification and seizure of drug-related assets, organized crime investigations physical
and electronic surveillance, and undercover operations In addition, I successfully

completed a 14- week ATF Special Agent Basic Training course in Glynco, Georgia,

g which included comprehensive formalized instruction in, among other things: firearms

Affidavit of Special Agent Prose - 1 UNITED STA'I'ES ATTORNEY

700 STEWART STREET, SuiTE 5220
USAO# 2019R00241 SEATTLE, WAsHlNG’roN 98101

[206) 553-7970

 

\OO¢\]O\U`c-I>L)J[\)r-l

hap-a
»-‘O

NNN[\)I\)[\)N[\)N*-*r-‘v-‘\-*)-‘v-i--l
OO\lO\Ul-PUJN'-‘C>\OOC\]O\U\AL»J

|..~\
N .

 

 

Case 2:19-mj-00108-|\/|AT Document. 1 Filed 03/19/19 Page 6 of 20

identification, firearms trafficking, arson and explosives and tobacco and alcohol
diversion.

3. Because of my personal participation in this investigation and because of
information provided to me by other agents and officers, I am familiar With the facts and
circumstances of this investigation My familiarity with this investigation is further
based on information relayed to me by other law enforcement personnel, discussions with
other experienced officers detectives and agents, review of law enforcement reports, and
interviews of witnesses My experience in investigating firearms traffickers and drug
offenders my education, my conversations with senior agents, and my specialized
training formed a basis of opinions and conclusions set forth beloW. Because this
affidavit is being submitted for the limited purpose of obtaining search warrants for the
Subject Residence and Subj ect Vehicle described below, 1 have not included every fact
known to me concerning this investigation Rather, l have set forth only the facts that I
believe are necessary to establish probable cause and the factual foundation for the
issuance of requested search warrants

II. PURPOSE OF AFFIDAVIT

4. ` This Affidavit is submitted in support of an application for search warrants
authorizing the search of the following residence and vehicle:

a. Sub]'ect Residence: A multiple-story residence located at 22628
106th Avenue S.E., Kent, Washington, further described as blue in color that stands off a
driveway. The residential building is clearly marked with dark numbering showing
“22628.” This SUBJECT RESIDENCE is occupied by JESUS RlNCON-MEZA.

b. Subiect Vehicle: A 2005 Jeep Grand Cherokee, gray in Color,
bearing Washington State License Plate AGU4801 and Vehicle.ldentificationNumber
(VIN) 118HR5 8215C5 94933. According to Washington Department of Licensing (DOL)
records, the Subj.ect Vehicle is registered to Valente Silva Gomez at 11043 S.E. 253“1
Place, Apartment W203, Kent, Washington. This SUBJECT VEHICLE is used by
JESUS RINCON-MEZA.

Affidavit of Special Agent Prose - 2 UNITED STATES A'l'I‘ORNEY

700 STEWART S’rREET, SUITE 5220
USAO# 2019R00241 SEATTLE, WAsHiNGToN 98101

(206] 553-7970

 

\OOO\]O’\U\-l>b~)l\))-l

NNNNNNN[\)[\J)-*)-*)-¢)-a)_~)-\)-‘»-¢»-¢»-l
OO\]O\Lh-PW[\)*_‘O\COC\]O\\Jl-PUJNHO

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 7 of 20

5. Based upon the facts set forth below, there is probable cause to believe that
contained within the residence and vehicle described above and in Attachment A
(attached hereto and incorporated by reference), there exists evidence, fruits and
instrumentalities as described in Attachment B (attached hereto and incorporated by
reference), of the following federal crimes committed in the Western District of
Washington: y

y a. Possession of Firearms by an Alien, in violation of 18 U.S.C.
§ 922(§)(5);
b. Possession of a Firearm During a Drug Trafficking Crime, in
violation of 18'U.S.C. § 924(0); g
c. Possession and Transfer of Unregistered Firearms, in violation of 26
U.S.C. 5861(d) and 5861(e), and, ,
d. Possession of Controlled Substances with Intent to Distribute, in
violation of 21 U.S.C. § 841(a)(1);

6. Based on my training and experience, and the facts described herein, I t
further believe that JESUS` RINCON-l\/[EZA has engaged in unlawful possession of
firearms as an alien and the sale and distribution of controlled substances namely
methamphetamine, and that RINCON-MEZA utilizes the Subj ect Residence and/or
Subj ect Vehicle t_o facilitate his firearms trafficking and drug distribution activities As
further explained below, I believe that a search at the Subject Residence and the Subj ect
Vehicle will likely result in the discovery of evidence of these offenses

III. TARGET OF INVESTIGATIGN

7. According to information provided by the Department of Homeland
Security and Washington State Department of Licensing records JESUS RINCON-
MEZA is a 37-year-old male, and a national and citizen of Mexico. RINCON-MEZA
was contacted by Homeland Security Investigation (HSI) agents in Seattle, Washington,
on April l l, 2013. During this contact, RINCON-MEZA admitted that he was a national

Affidavit of Special Agent Prose - 3 UNITED STATES ATFORNEY

USAO# 2 1 700 STEWART STREET, SUITE 5220
0 9R00241 SEATTLE, WAsHINcToN 98101

[206) 553-7970

 

©OQ\]G\u\-I>L)JN»-‘

QO\IG\U'I-I>W!\)t-‘C\SGO\]O\U'I-|>WNHO

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 8 of 20

and citizen ofMexico, and had entered the United States Without authorization
RlNCON-MEZA also advised that he was an ‘inactive’ member of the Playboy Surenos-
13 street gang’. RINCON-MEZA made no claim of U.S. citizenship, but claimed to have
a pending application in Los Angeles, California, for a lawful permanent resident card.
RINCON-MEZA was placed under arrest for his illegal status and placed in removal
proceedings which are pending HSI has not located any application or record that
RINCON-M]EZA has applied for lawful status b

8. RINCON-l\/[EZA’S Washington State diiver’s license lists the address of
the SUBJECT RESIDENCE at 22628 106th Avenue S.E., Kent, Washington. His driver’s
license status is suspended/revoked third degree The presence of RINCON-MEZA at
the SUBJECT RESIDENCE has been confirmed by law enforcement physical
surveillance of RlNCON-MEZA during January 2019 to the present. RlNCON-MEZA is
also regularly observed, during the same time period, to be using the SUBJECT
VEHICLE. .

9. Law enforcement criminal history records show that RINCON-MEZA uses
the alias of Jesus Ignacon Rincon. He has one prior arrest and no convictions The prior
arrest occurred on July 12, 2007, for unlawful use of weapons a violation of Seattle
Municipal Code Section 12A.14.080, with no charges filed.

Iv. sUMMARY oF INvEsTIGATIoN

10. Beginning on or about January 30, 2019, and continuing to the present,
RINCON-MEZA is under investigation for firearms trafficking and drug distribution by `
ATF and the Seattle Police Department As further explained below, on January l, 2019,
RlNCON-MEZA sold a grenade to an undercover agent (UCA) for $700. On March 5,
2019, RlNCON-l\CEZA sold three firearms to an UCA for $5000. On the same day, the
undercover agent observed RINCON-MEZA prepare a one-pound package of a white
substance, believed to be methamphetamine for a drug sale to another person During
the investigation the SUBJECT RESIDENCE and SUBJECT VEHICLE have been
utilized by RlNCON-MEZA to facilitate the firearms transactions

Affidavit of Special Agent Prose - 4 » UNITED STATES ATTORNEY

USAO# 2019R0()241 700 STEWART STREET, Sui'rE 5220
l - SEATTLE, WAsHiNGToN 98101

(206) 553-7970

 

\QO¢\]O\Ul-|>L)JNv-‘

NN[\)NN[\)[\)[\)[\))-'~)-)-r-\)-)-)-lv-»-\»_a
GO\IO\Ul-I>W[\)v-‘O\COO\IO\U\-I>L).)I\)r-*O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 9 of 20

V. DETAILS OF INVESTIGATION

ll. On January 30, 2019, ATF SA Eric Jackson, SA Ben Hunt and Seattle
Police Department (SPD) Detective Kevin Williams met With an SPD confidential
informant (referred to as CIl throughout the remainder of this affidavit) regarding
information pertaining to RINCON-MEZA. Cll stated that he/ she has known RINCON-
MEZA for approximately one year, knows RlNCON-MEZA as being a member of the
Playboy Surenos (PBS) street gang, that RlNCON-MEZA is a leader of the PBS in the
greater Seattle area, and uses the street name of “Solo”. CIl provided the address for
RINCON-MEZA to be 22628 106th Avenue S.E. in Kent, the same as the SUBJECT
RESIDENCE, and the SUBJECT VEHICLE as the car used by RINCON-MEZA.
Regarding RlNCON-MEZA’s criminal activities CIl explained the following.

12. RINCON-MEZA has told CIl that he “ripped” someone off for
approximately 20 firearms and approximately 20 grenades I know that the phrase
“ripped someone off” means to use force or threats to take possession of another person’s
belongings RINCON-MEZA had been attempting to sell the grenades and told CIl that
he only had 15 grenades left. RlNCON-MEZA was initially attempting to sell the

grenades for $5,000 each, but later claimed that he would sell the grenades for $700 per

grenade. RlNCON-MEZA is known to sell firearms and stolen vehicles He uses
methamphetamine on a daily basis and has a surveillance system installed at his
residence _

13. CIl is cooperating with law enforcement and indicated an intention that
he/she will receive favorable treatment by SPD,v specifically, non-referral of an unlawful
possession/delivery of narcotics case for charging and prosecution CIl has one felony
conviction in California for Insufficient Check Funds During the course of this
investigation the information provided by CIl about RINCON-MEZA and his activities
have been independently verified by law enforcement and none of the information has

proven to be false. g

Affidavit of Special Agent Prose - 5 UNITED STATES A'I'I`ORNEY

700 STEWART STREET, SUITF. 5220
USAO# 20.19R00241 ` - SEATTLE,WASH!NGTON 98101

(206) 553-7970

 

\OOO\]G\U!-I>L)Jl\)»-\

[\)[\)[\)N[\)[\)[\)[\)Nb-év--)-\»-d»-\>-li-l)-l)-l)-
OQ\IC`\Ui-I>L)J[\)*°‘O\QOC\]O\U`|-PU)N*_‘O

 

 

 

Case 2:19-mj-00108-|\/|AT Documentl Filed 03/19/19 Page 10\of 20

14. - 0n January 31, 2019, SA Jackson, SA Hunt, and Detective Williams met
with CIl and directed him/her to contact RINCON-MEZA to introduce the UCA as a
person with whom he/ she does business and to attempt to set up a transaction for the
purchase of three grenades CIl contacted RlNCON-l\/[EZA by cell phone and offered
the introduction and potential transaction

15. On February 1, 2019, law enforcement agents met with Cll and I
conducted a search of CIl and CIl ’s vehicle, and did not locate any unauthorized items

or contraband CIl was fitted with an audio recording device`by SA Jackson. As

arranged between Cll and RINCON-MEZA, Cll drove to the SUBJECT RESIDENCE

and RINCON-MEZA came out of the SUBJECT RESH)ENCE and entered CIl ’s
vehicle. Cll and RINCON-MEZA drove to a few locations prior to meeting SA Hunt,
and physical surveillance was maintained on them. CIl drove with RlNCON-MEZA to a
residence located at 12639 S.E. 168th Street in Kent, Washington, where RINCON-
MEZA went inside and came back out with a grenade. They then traveled to the parking
lot of Hawthorne Suites at 6329 South 212th Street, Kent, Washington, to meet with the
UCA.

16. Upon arrival at the parking lot, the UCA entered CIl ’s vehicle. The UCA
had a video and audio recording device. RINCON-MEZA handed a grenade to the UCA,
and the UCA provided $700 in cash to RINCON-MEZA. During this transaction
RINCON-MEZA and the UCA spoke about future deals After the UCA got out of the
vehicle, CIl returned RINCON-MEZA back the SUBJECT RESIDENCE CIl then met
law enforcement agents at a designated location where Cll and Cll ’s vehicle were
searched, with no contraband or other unauthorized items located. The audio recording
on CIl as well as the video-audio recording on the UCA are being retained by ATF. -

17.,_ l The grenade sold by RTNCON-MEZA to the UCA was x-rayed by ATF
Explosives Enforcement Officer (EEO) Brennan Phillips who determined it to be a live,
illumination grenade, classified as an explosive under federal law. EEO Phillips
determined the grenade Was made at Crane Navel Depot in Indiana. ATF has no record l

Affidavit of Special Agent Prose - 6 UNITED STATES ATTORNEY

700 STEWART STREET. Surrr. 5220
USAO# 2019R00241 v SEAi'rLE, WAsHiNG'roN 98101

(206] 553-7970

\DOQ\]O\U!-bb~)l\)>-a

[\)l\)[\)[\)[\)[\)[\)[\)[\)»--¢>-¢r-¢)-r-\)-‘»-l»-¢)-»-\
OO\]C\Ul-DWNv-*O\QOC\IO\UI-I>Wl\)'-‘O

 

 

Case 2:19-mj-00108-|\/|AT Document»l Filed 03/19/19 Page 11 of 20

of registration of this handgrenade. Possession and transfer of a unregistered hand
grenade is a violation of law under 26 U.S.C.` 586l(d) and 586l(e)..

18. Another confidential informant was introduced during this investigation
and will be referred to herein as C12. The UCA and CIl had represented to RINCON-.
MEZA that they reported to a ‘boss’ in Mexico and C12 was directed by law enforcement
to pose as the ‘boss.’ C12 is a paid informant for ATF and other law enforcement l
agencies C12 provides information and receives money in exchange for the information
he/she provides C12 has provided accurate information on cases related to illegal
narcotics trafficking and illegal firearms trafficking to multiple agencies for more than 20
years

19. At law enforcement direction, on February 9, 2019, C12 placed a recorded
call to R[NCON-MEZA and they discussed the interest of C12 and the UCA purchasing
stolen trucks firearms and possibly grenades from RINCON-MEZA in the future C12
also explained to RINCON-MEZA, he/she had someone they needed to “collect” from.
Based on my training and experience the term “collect” or “collection” is a term used
refer to violently take back money or items that are owed. RINCON-MEZA told C12
that he and his crew engage in ‘collection’ and C12 agreed to meet face-to-face with
RlNCON-MEZA to talk further. The audio-recording was turned over to the ATF to be
maintained as evidence

20. During February 14 and 15, 2019, RINCON-MEZA and the UCA had
several cell phone communications during which time the UCA agreed to meet on
February 15, 2019, to purchase a stolen truck, grenades and rifles On that day,
RINCON-MEZA arrived at a WinCo Foods parking lot in Kent, driving the SUBJECT
VEHICLE. He and the UCA discussed a payment of $1,500 for stolen truck, and
RINCON-MEZA drove to an apartment complex near South 258th Place and 27th Place
South in Kent, with the UCA following RINCON-MEZA pointed out a white GMC
Sierra as the stolen vehicle that he would sell. RINCON-MEZA stated that he had
provided narcotics to a car carrier in exchange for four GMC Sierras. He further stated

Affidavit of Special Agent Prose - 7 ' ' UNITED STATES ATTORNEY

l 700 STEWART STREET, SUITE 5220
USAO# 2019R00241 SF.ATTLE, WAsHiNc'roN 98101

(206) 553-7970

\OOC\]O\U`I-l>b)l\))-\

[\)[\)[\)[\)[\)[\)N[\)[\)idr-»)-~»--¢»-\r-\»-lr-l)-\)-‘
Oo\lc\Lh-PL)JN*-‘O\DOQ\]C\UIJ>UJN*-*O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 12 of 20»

that the truck had to be hot-wired and he did not have a key. RINCON-MEZA attempted
to have a tow truck driver transport the truck for the UCA, however, the tow truck driver
refused to do so without registration records The UCA and RINCC)N-MEZA agreed to
meet again the next day. This meeting between the UCA and RINCON-MEZA was
recorded by the UCA.

21. A meeting on February 16, 2019, did not occur. It was determined that the
GMC Sierra was reported stolen from U-Haul in Renton, and the vehicle was
subsequently released to U-Haul.

22. On March 4, 2019, arrangements were made for C12 and the UCA to meet
with RINCON-MEZA at the El Habanero restaurant located at 1819 West Meeker in
Kent. RINCON-MEZA arrived in the SUBJECT VEHICLE and met C12 and the UCA
inside the restaurant During the conversation between the.three, RINCON-MEZA and
C12 spoke in Spanish at times The liCA does not speak or understand Spanish, and
participated in English with RINCON-MEZA and CIZ. The conversation was recorded
by C12 and the UCA. v 0

23. C12 told RlNCON-MEZA that the UCA worked for C12 and Was

purchasing firearms and grenades on his/her behalf. C12 claimed that he/she had a person ,

(fictitious) who owed a debt of $200,000.00 to the people that C12 worked for, and
RINCON-l\/[EZA advised that he and his crew does “collections.” RINCON-MEZA
stated that if they reached an agreement for him and his crew to do the ‘collection” for
C12, the subject of the “collection” could be killed to prevent ‘talk’ by the subj ect. l
know that the term ‘talk’ as referred by RINCON-MEZA in this context refers to talking
to the police The UCA asked RINCON-MEZA what they needed to do the “collection,”
and RlNCON-MEZA explained that he needed a location and photograph of the subject
Specifically, RINCON-MEZA stated, “I’ma do it my way . . .first I’m gonna try, you
know, the easy. If it doesn’t go, if it doesn’t work then I’m . . . I’m gonna have to take
him with us You know what I mean? . . . You know, if 1 have to get rid of the fucking
guy then I’m gonna get rid of him and that’s it. You know what I mean?- Because I’m

Affidavit of Special Agent Prose - 8 y UNITED STATES ATTORNEY

7 007 STEWART STREET, SurrE 5220
USAO# 20 19R00241 SEATTLE, WAerNc'roN 98101

(206) 553-7970

 

 

\OOO\]O\U!-I>UJI\)¢-a

NNNNNN[\)[\)[\)»-*»-l)-¢)-‘)-‘)-~)-l>-‘»-\v-
OC\IQ'\U!-LL)JN>-*O\OOC\]O’\U!-l>b~>[\)'-\O

 

 

CaS€ 2219-mj-OOlOS-|\/|AT DOCUment l Filed 03/19/19 Page 13 01 20

not going to jail for nobody.” RINCON-MEZA told C12 that he was willing to do the
‘eoiieetion’ for hair me debt ‘ `

24. RINCGN-MEZA also told C12 and the UCA that he “only got certain
people that do shit like that . . . I’ve got my homies, but l’ve got my homeboys . . I only
have five of them that l trust, l got my tigers I got my drug, like the ones that sell
drugs.” In these statements I believe that RINCON-MEZA’s crew consists of men who
handle the ‘collections’ and other men who deal drugs for him. Regarding drugs
RINCON-MECA stated that he could distribute as much as 30 pounds of
methamphetamine a week. C12 and RINCGN-MEZA agreed to revisit possible
methamphetamine transactions later. When the conversation turned to grenades
RINCGN-MEZA stated that he sold all of the ones that he had, and would have to obtain
more but he could get firearms RlNCON-MEZA also told C12 and the UCA that he
knew someone who could make the firearms fully automatic, and could get auto sears for
the firearms The auto sears would be sold for $500 each. RINCON-MEZA told them
he could get auto sears for handguns RlNCON-MEZA told SA Hunt he would sell him
autosears for $500 each. l know that a sear is the part of the trigger mechanism that holds
the hammer, strike, or bolt back under the tension of the mainspring of the firearm. An
auto sear is a trigger sear that allows for full-automatic fire, that is to operate as a
machine gun At the conclusion of this meeting, RINCON-MEZA agreed to meet at
another time with C12 and the UCA. v

25. On March 5, 2019, RINCON-MEZA contacted the UCA by cell phone, and
stated that he had guns and would take 85000 for them. Later that day, under
surveillance by law enforcement and with a recording device, the UCA traveled to the
SUBJECT RESIDENCE The SUBJECT VEHICLE was parked at the SUBJECT
RESIDENCE. The UCA went into the residence and conversed for a few minutes with
RINCON-MEZA while they waited for another person to bring two of the firearms That
person, identified as J ames Lopez, arrived at the SUBJECT RESIDENCE shortly after
the UCA. RlNCON-MEZA showed two firearms to the UCA: A Romarm/Cugir, Mini

Affidavit of Special Agent Prose - 9 ' UNITED STATES ATTORNEY

700 STEWART STREET, Sui'rE 5220
USAO# 2019R00241 - ' SEATrLE, WAsHiNG'roN 98101

(206) 553-7970

 

\DO°\]O`\Ul-l>~b~)l\))-a

NNI\)[\)[\)NNN[\))-\)-~»-l)-)-‘>-\»-)-l)-»-a
QCQC\,Lh-PWNHO\OOQ\]C\UI-I>wl\)»-*O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 14 of 20

 

Draco, 7.72x39 caliber pistol and a Smith & Wesson, M&P 15, 557-caliber rifle Lopez
pulled out a Glock 17 , 9mm pistol with full auto sear attached from his Waistband and
gave it to the UCA. Lopez explained that if the UCA got caught with the firearm, it
would be a “fed” charge l believe Lopez was referring to the auto sear on the Glock.
The UCA provided RlNCON-MEZA with $5,000 cash for the firearms Lopez carried l
the three firearms from the SUBJECT RESIDENCE to the UCA’s vehicle The UCA
then departed the SUBJECT RESIDENCE

25. While the UCA and RINCON-MEZA were Waiting for Lopez to arrive
RlNCON-MEZA took the UCA into the living room Where a .22 caliber rifle was
propped up on the couch. RiNCGN-MEZA put a magazine into the rifle and loaded it.
RINCON-MEZA claimed that the rifle was his gun that he used for squirrels. He then
retrieved a tactical scope and gave it to the UCA. Next, RlNCON-MEZA went into one
of the bedrooms and came out with a gallon sized zip locked bag containing one-quarter
filled with a crystalline substance The UCA, based on his training and experience
recognized the crystalline substance to be similar in appearance to one pound of
methamphetamine RlNCON-MEZA weighed out an ounce of the methamphetamine on
a scale next to a .22 caliber rifle RlNCON-MEZA packaged the methamphetamine in
plastic wrapping and commented to the UCA that he had to “make some money real
quick” and walked outside With the methamphetamine Agents observed RINCON-
MEZA come outside of the SUBJECT RESIDENCE conduct a drug transaction with an
unknown individual.

25. SA Jackson conducted a search of the National Crime Information Center
database and learned that the Glock 17 was reported stolen in Seattle on February 24,
2019. §

26. On March 6, 2019, ATF SA Claudia Grigore, an interstate nexus expert,
examined the three firearms and determined they were all manufactured outside of the
State of Washington and that all three firearm met the definition of a firearm under
federal law. v

Affidavit of Special Agent Prose - 10 UNITED STATES ATTORNEY

` » 700 STEWART STREET, Sumi 5220
USAO# 2019R00241 . SEATTLE, WAsHiNc'roN 98101 ‘

[206] 553-7970

 

\GOC\]O\Ul-bb)[\)»-l

I\)NNNNN'NNN»-*)-r-‘)-~>~)-l»§-*>-¢>-~»-a
OC\IO\U-I>L»JN>-*O\GCQ\]O\¢Jl-I>L)JN»-*O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 15 of 20,

27 . On March 8, 2019, RINCON-MEZA contacted the UCA by cell phone and
advised that he had two Glock Auto Sears and two Mac-ll pistols to sell. The UCA went
to the SUBJECT Residence and saw the same .22 caliber rifle on the couch. RINCON-
MEZA stated that he did not have the auto sears and pistols but may have AK-47s
available later. On that evening, RlNCON-MEZA contacted the UCA by phone offering
two AK-47s rifles The price offered Was deemed too expensive so the UCA did not
arrange the transaction

l vi. AGENT’s RELEVANT EXPERIENCE_

28. As a result of my training and experience and through consultation With
other experienced investigators l know or have reason to believe the following:

d a. That persons who possess firearms commonly store the firearms in

their residence and in their garage and/or outbuildings located on the property of

their residence and that it is reasonable for a law enforcement investigator to
believe that persons who possess firearms also have other items related to
firearms such as gun cases ammunition ammunition magazines holsters spare
parts cleaning equipment, literature relating to firearms photographs of firearms
and receipts for the purchase of these items;

b. That persons store and maintain documents and records which
indicate their occupancy and/or ownership of residences such as personal mail,
receipts checkbooks personal identification documents notes and other
correspondence utility bills financial documents keys photographs leases
mortgage bills vehicle registration information ownership warranties
photographs of themselves occupying the property and vehicles within their
residences j
c. That firearms are not perishable nor readily destroyed, but are items of a
continuing nature have an enduring utility to persons Who possess them, and their
possession is typically constant and ongoing, often remaining in one person’s
possession for a period of time sufficient for the person to have access to use and

Affidavit of Special Agent Prose - ll UNITED STATES ATTORNEY

700 STEWART STREET, SuiTE 5220
USAO# 20 19R00241 SEATTLE, WAsHINGToN 98101

(206) 553-7970

\oc>o\lo\ur.i>wr\)»-

NNNNNNNI\)[\.)»-*)-~)-‘)-d»-»)-l»-ai-a)-»_i
OO\IO\Ul-l>b~>l\.)»-\O\OQC\]O\LA-|>wl\)»-*O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 16 of 20

therefore the unlawful possession of firearms is typically an ongoing offense and
the prohibited person in possession of firearms will retain possession for many
days months and even years in their residence on their person in a vehicle or
other storage location;

d. That even when a person does dispose of a firearm, they often continue to
retain evidence of their prior possession of the firearm, such as gun cases
ammunition ammunition magazines holsters spare parts cleaning equipment,
literature relating to firearms photographs of firearms and receipts for the
purchase of these items in their residence and vehicle y

29. Regarding drug trafficking, based on my training and experience and based

upon my consultation with other experienced law enforcement agents and officers I
know that:

a. lllicit drugs are frequently stored, weighed, and packaged using
equipment such as scales sifters, hammers grinders, razor blades glass panes
mirrors kilo or pound presses and the like for processing and preparing drugs for

sale lt is also typical practice to repackage the drugs oftentimes in smaller

l quantities using masking agents tape heat-sealers, heat-sealed bags Ziploc or

similar plastic bags paper or plastic bindles gel capsules and other containers for
redistribution lt is further common for drug traffickers to maintain hidden
compartments items altered for the purpose of hiding or concealing drugs and
items purchased and converted for the use of storing their drugs lt is common for
drug traffickers to maintain their equipment and supplies in their residences and/ or
vehicles where they are concealed from law enforcement officials and where they
may be easily accessed and utilized.

b. lt is common for drug traffickers to maintain books receipts
purchase orders notes ledgers notebooks and other forms of records specifically
relating to their drug distribution activities in order to account for the

transportation ordering, purchase manufacturing and distribution of their illegal

 

Affidavit of Special Agent Prose - 12 UN!TED STATES ATTORNEY

700 STEWART STREET, SuITE 5220
USAO# 2019R00241 SEATTLE, WAsHiNGroN~98101

(206) 553-7970

 

 

\ooo\\o\u\.l>u)r\)»-.

[\)NN[\)[\)I\)[\)[\)[\))-di-ai-a)-l)-l)-lv-\)-¢r-li-l
OO\]C\U`I-PUJN*--‘O\DOC\lG\Ul-I>L»JNP-‘O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 17 of 20

drugs and the remittance of drug proceeds Moreover, because drug traffickers
will often ‘front’ (sell on consignment) controlled substances to their customers or
they will be ‘fronted’ (buy on credit) controlled substances from their suppliers
such documentation is necessary to keep track of the amounts paid and owed with
respect to their customers and suppliers These ledgers are more commonly
known as “pay/owe” sheets and may be as simple as notations on miscellaneous
pieces of paper or may be recorded more formally in notebooks on electronic or
digital notepads on cellular telephones and other digital devices and on computer
spreadsheets. Such- records are also frequently encoded to protect those involved
in distribution activities and are often maintained by drug traffickers on their
persons in their residences and/or vehicles so the_records are close at hand and
readily available to be referenced

c. Drug traffickers frequently maintain lists of names aliases
telephone numbers physical addresses and email addresses sometimes encoded
and sometimes not encoded, for contacting their suppliers customers transporters
and others involved in their drug distribution activities Those records are also
typically maintained in residences vehicles and storage units where they can be
readily available to reference in preparation for and during drug transactions
Moreover, such records are commonly stored electronically in cellular telephones
e-reader devices laptops, computers and other digital devices

d. Drug traffickers also commonly store their illicit drug inventory and
any drug use paraphernalia, to include pipes syringes and rolling papers in their
residences vehicles and/or storage units so that they may have ready access to
these items while conducting drug activities and also, to conceal these items from
law enforcement officials

e. lt is common for drug traffickers to conceal large sums of currency,
precious metals jewelry, Wire transfer receipts cashier_checks money orders and

other financial instruments or items of value that either represent the proceeds

Affidavit of Special Agent Prose - 13 UNITED STATES A'I'I`ORNEY
USAO# 2019R()()241 700 STEWART STREET, SuITE 5220

SEATTLE, WAsHINGToN 98101
(206) 553-7970

\OOO\]O\UI-|>~L)Jl\)>-a

c\>l\)l\)r\)t§)r\)\\)r\)r\)»-»-.»-.»-,_~»_~»_~»_.,_.._~
oo\)o\ur.i>.wx\)»-o\ooo\lo\ur.t>wc\)»~o

 

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 18 of~ 20

from drug sales or are intended for the purchase of controlled substances
including documentation relating to the purchase of real estate and motor vehicles
f. During the course of a search, it is not uncommon to find articles of
personal property that tend to identify the person(s) in the residence occupancy,
control, or ownership of the subject premises and/or vehicle such as canceled
mail, deeds leases titles registration information rental agreements photographs
videos diaries utility and telephone bills tax documentation travel documents
statements passports driver’s licenses and/or identification cards immigration
documents birth certificates and keys
30. Moreover, persons involved in firearms and drug trafficking frequently
utilize cellular telephones text-messaging devices voicemail, telephone calling cards
computers email_ and/or personal digital assistants such as Palm and Blackberry devices
in order to communicate with their suppliers customers transporters and others involved
in their firearms and drug trafficking activities These items are often maintained on their
persons or in their residences and vehicles where they are readily available Further,
firearms and drug traffickers often utilize two-way radios police scanners video
surveillance systems and other counter-surveillance equipment to prevent detection by
law enforcement, and such items are typically located at their residences and/or vehicles
31. This investigation has established that RINCON-MEZA utilizes a cellular
telephone to communicate regarding firearms trafficking Further, CIl told agents that
RINCON-MEZA has a surveillance camera system in his home Such systems are
commonly used by persons involved in firearms and drug trafficking to protect their
firearms and narcotics to detect and prevent burglaries of their contraband items as well `
as to be informed and alerted about law enforcement activity.
32. Regarding cellular phones and other digital and electronic devices these _

items often contain evidence of firearms and drug trafficking including:

a. Assigned telephone number and identifying serial number (eg. ESN,
MIN, IMSI, IMEI);
Affidavit of Special Agent Prose - 14 UNITED sTATEs ATTORNEY
USAO# 2019R()0241 - , 700 STEWART STREET, SuiTE 5220

SEATTLE, WAsHiNGToN 98101
(206) 553-7970

 

 

\DGQ\`|O\Ul-I>L)J[\)»~

[\)[\)[\)N[\)N[\)[\)[\)>-¢>-d»-d)-dh-¢)--*)-)-lr-d»-l
oo\]O'\U`I-PU~)N\-‘O\SO°\]O\LJ`I-I>~WN’_‘O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 19 of 20

b. Stored list of recent received, sent, or missed calls; ’
c. Stored contact information;
d. Stored photographs of firearms firearm parts weapons narcotics

currency, suspected criminal activity, and/or the use of the phone or coconspirators
including any embedded GPS data associated with those photographs and,
e. Stored text messages

33. Furthermore I know that it is common for firearms and drug traffickers to
secrete firearms and other weapons drugs currency, and other valuable items
representing criminal proceeds within their residence and vehicle to' prevent theft of such
items by other persons or the seizure by law enforcement These secure locations
typically include safes portable safes vaults, and other locked containers (sometimes
requiring passwords or codes to open), as well as specially constructed concealed
compartments such as those often found in ‘load cars’ used to specifically facilitate the .
transportation of controlled substances

VI. CONCLUSION

34. Based on the facts set forth in this affidavit, I submit that there is probable
cause to believe that JESUS RINCON-l\/[EZA is involved in unlawful firearms and drug
trafficking activities and that evidence fruits and instrumentalities of the crimes of
Possession of Firearms by an Alien, in violation of 18 U.S.C. § 922(g)(5); Possession of a
Firearm During a Drug Trafficking Crime in violation of 18 U.S.C. § 924(0); Possession
and Transfer of Unregistered Firearms in violation of 26 U.S.C. 5 86l(d) and 586l(e),

Affidavit of Special Agent Prose - 15 ' UNITED STATES ATTORNEY

_ 700 STEWART STREET, SurrE 5220
USAO# 2019R00241 SEATTLE, WAsHiNcToN 98101

(206] 553-7970

 

\$O¢\IC’\Ul-|>-W[\)»-\

l\)[\)[\)[\)[\)l\)[\)[\)[\)»-~)-¢»-l)-a)-l)-\)-r\-\r-l)--
OQ\IO\Ul-PDJ[\JP°‘C\QOQ\]O\UIJ>WN'-‘O

 

 

Case 2:19-mj-00108-|\/|AT Document 1 Filed 03/19/19 Page 20 of 20

and Possession o~f Controlled Substances with Intent to Distribute in violation of 21

U.S.C. § 84l(a)(l), as described in Attachment B will likely be found at the Subject

Residence and the Subj ect Vehicle
éé<§/”'G/Zt/---»

ELLIOTT J. PROSE, U.S. Department of Justice
Bureau of Alcohol, Tobacco, Firearms and Explosives

The above-named agent provided a sworn statement attesting to the truth of the
contents of the foregoing affidavit on the l 21 day of March, 2019.
Mary Alice Theiler -
United States Magistrate Judge

Affidavit of Special Agent Prose - 16 UNITED STATESA'I'TORNEY

USAO# 2019R00241 - 700 STEWART STRF.ET, Sul'rE 5220
y SEATTLE,WAsmNG'roN 98101

(206) 553-7970

